THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: September 30, 2019

                                                G. Michael Halfenger
                                                Chief United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN



In re:
               Dawn L. Schroeder,                              Case No. 17-27289-gmh
               f/k/a Dawn L. Voss,
               a/k/a Dawn Voss,

                     Debtor.                                   Chapter 13



DECISION AND ORDER ON (1) RICHARD VOSS’S OBJECTION TO DEBTOR’S
REQUEST TO MODIFY CONFIRMED PLAN AND (2) DEBTOR’S OBJECTION TO
               CLAIM NUMBER 4 OF RICHARD VOSS



         Dawn Schroeder and her then-husband, Robert Voss, borrowed money from her

former father-in-law, Richard Voss, in 2006. Schroeder and Robert Voss signed two

promissory notes in the original principal amounts of $100,000 and $39,900 and granted

Richard Voss a mortgage on their residence located at 481 Hallman Street, Berlin,

Wisconsin, to secure repayment of the loans. Schroeder and Robert Voss divorced, and

Schroeder is now the sole owner of the residence. She commenced this case under

chapter 13 of the Bankruptcy Code in July 2017.




             Case 17-27289-gmh       Doc 85   Filed 09/30/19    Page 1 of 13
       Richard Voss timely filed a proof of claim for $204,099.85 in October 2017. Claim

No. 4-1. The proof of claim states that the debt is secured by Schroeder’s residence in

the amount of $55,100 and that the $148,999.85 remainder is unsecured. Id.

       Schroeder’s chapter 13 plan provides for Voss’s mortgage claim by stating that

the she will seek to modify the obligation through the court’s Mortgage Modification

Mediation program, and if mediation fails, will amend the plan to “address” the claim:

       Debtor will participate in the . . . Mortgage Modification Mediation
       Program. As such, the Trustee shall not pay on any claims for Debtors’
       mortgage on property located at 481 Hallman Street, Berlin, WI 54923.
       Upon successful completion of the mortgage modification, all mortgage
       claims, including any arrearage claim, will be addressed and paid outside
       of the plan. If mediation is unsuccessful and there is no mortgage
       modification reached, Debtors will file a feasible plan to address the
       mortgage claim.

ECF No. 8, §10. Voss did not object to confirmation of the plan. The court confirmed it

after the deadline for filing proofs of claim expired. ECF No. 39; see also ECF No. 6.

Schroeder and Voss did not agree to modify the obligation.

       Voss then filed an amended proof of claim in January 2019. Claim No. 4-2. The

total amount of debt remained the same, but the amended proof of claim states that the

debt is secured by Schroeder’s residence in the amount of $175,000 (increased from

$55,100) and that the $29,099.85 remainder (reduced from $148,999.85) is unsecured. Id.

       Schroeder objected to Voss’s claim arguing that (1) the amended proof of claim

overstates the amount of the debt, and (2) Voss’s attempt to increase the secured

amount of the claim comes too late and should not be allowed. ECF No. 58. The parties

subsequently stipulated that the total amount of the claim is $109,886.36. ECF Nos. 73,

at 1, & 76, at 3. The amount of the secured claim remains in dispute.

       Schroeder also filed a request to modify the confirmed plan. ECF No. 65. The

plan if modified would pay $55,100 on Voss’s secured claim as follows: “$500 per

month until [the] claim is paid in full with a lump sum within 3 months of the



            Case 17-27289-gmh       Doc 85    Filed 09/30/19     Page 2 of 13
confirmation of this amended plan.” Id. at 2. The modification provides for 6% interest

on the $9,674.37 balance due on the $39,900 note but “does not provide for interest” on

the remainder of the secured claim (due on the $100,000 note). Id.

       Voss objected to Schroeder’s request to modify the plan. ECF No. 68. He

contends that the plan must pay his claim in full. (The chapter 13 trustee objected that

the request “has not been proposed in good faith [as required by] 11 U.S.C. §1325(a)(3).”

ECF No. 66, at 1. The court will separately adjudicate the trustee’s objection.)

       To adjudicate Schroeder’s dispute with Voss, the court must answer two

questions: First, may Schroeder modify the confirmed plan to pay only Voss’s allowed

secured claim? And, second, if Schroeder can so modify the confirmed plan, may she

pay Voss the amount of the secured claim stated in his original proof of claim ($55,100)

or must she pay Voss the full amount of the claim (stipulated to be $109,886.36) because

his amended proof of claim states that the collateral is worth $175,000?

                                              I

                                              A

       Voss objects that Schroeder cannot modify the confirmed plan to pay only the

amount of the secured claim as stated in his original proof of claim because such

treatment offends the “anti-modification” clause in 11 U.S.C. §1322(b)(2).

       Section 1322 sets forth the required and allowed terms of chapter 13 plans.

Subsection (b)(2) generally provides that a plan may “modify the rights of holders of

secured claims”. §1322(b)(2). Under this general grant of authority, a chapter 13 plan

may provide for a secured claim by paying the holder of the claim an amount limited to

the holder’s interest in the bankruptcy estate’s interest in the collateral—that is, the

amount of the allowed secured claim under 11 U.S.C. §506(a)(1), rather than the secured

amount under nonbankruptcy law—and relegating the holder’s remaining rights in the

claim to those afforded to holders of unsecured claims. For example, unless a statutory

limitation applies, a chapter 13 plan can provide for a $75,000 claim secured by $50,000



             Case 17-27289-gmh       Doc 85       Filed 09/30/19   Page 3 of 13
in property by paying the holder of the claim the $50,000 value of his allowed secured

claim in the manner required by §1325(a)(5) and providing for the $25,000 remainder of

the claim as an unsecured claim, e.g., by paying the holder the pro rata share of the

payments under the plan to holders of allowed unsecured claims.

       Section 1322(b)(2)’s general grant of authority, however, does not authorize a

chapter 13 plan to modify the rights of a holder of “a claim secured only by a security

interest in real property that is the debtor’s principal residence”. Known as the “anti-

modification clause” in bankruptcy parlance, this limitation in §1322(b)(2) means that a

chapter 13 plan generally must pay the holder of an allowed secured claim “secured

only by a lien on the debtor’s principal residence” the amount secured under

nonbankruptcy law, typically the full amount of the debt. See Nobelman v. Am. Sav.

Bank, 508 U.S. 324, 331–32 (1993). Section 1322(b)(2), including its anti-modification

clause, also applies to requests to modify a confirmed chapter 13 plan under 11 U.S.C.

§1329. §1329(b)(1).

       But the anti-modification clause does not prohibit the modification of all claims

secured only by a security interest in the debtor’s principal residence: §1322(b) states

that it is “[s]ubject to subsections (a) and (c) of [§1322]”, and §1322(c) applies

“[n]otwithstanding subsection (b)(2)”. Schroeder depends on §1322(c)(2) to bifurcate

Voss’s claim—to pay Voss the amount of his allowed secured claim under §506(a)—

notwithstanding the anti-modification clause.

       Section 1322(c)(2) provides as follows:

           [I]n a case in which the last payment on the original payment schedule
       for a claim secured only by a security interest in real property that is the
       debtor’s principal residence is due before the date on which the final
       payment under the plan is due, the plan may provide for the payment of
       the claim as modified pursuant to section 1325(a)(5) of this title.

       Whether §1322(c)(2) applies here depends on whether “the last payment on the

original payment schedule . . . is due before the date on which the final payment under




             Case 17-27289-gmh       Doc 85      Filed 09/30/19    Page 4 of 13
the plan is due”. Id. The plan in this case, which provides for monthly payments to the

trustee over 36 months, was confirmed on February 28, 2018. See ECF No. 39. The final

payment under the plan is due in February 2021. The parties dispute whether the last

payment on the original payment schedules is due before then.

       Voss argues that the notes on which his claim is based provide for multi-decade

payment schedules that began in 2006, so §1322(c)(2) does not apply. Schroeder does

not contest that the notes call for regular payments over that period. Instead she relies

on the fact that the notes allow Voss to demand payment in full at any time. Both notes

state, “The principal of this Note, together with any accrued but unpaid interest, shall

be due and payable in full upon demand of [Voss].” Claim 4-1, pt. 2, at 1–2. Schroeder

argues that under Wisconsin law this language makes all payments on both notes due

immediately—i.e., before the last payment under the plan is due. Voss does not contest

either that enforcement of the notes is governed by Wisconsin law or that the notes are

payable on demand, as they clearly state. See Wis. Stat. §403.108(1)(a) (“A promise or

order is payable on demand if . . . [i]t states that it is payable on demand . . . .”).

       Under Wisconsin law, a note that is “payable upon demand” is “due when the

loan [is] made.” See Bruha v. La Crosse Plow Co., 260 N.W. 425, 426 (Wis. 1935); see also

London & Lancashire Indem. Co. v. Allen, 74 N.W.2d 793, 795 (Wis. 1956) (“The note, being

payable on demand, was due at once.”); Accola v. Giese, 271 N.W. 19, 20 (Wis. 1937)

(“Being payable upon demand, the note was due when the loan was made . . . .”); Barry

v. Minahan, 107 N.W. 488, 489 (Wis. 1906) (“Upon well-established principles of law, the

cause of action to recover money loaned upon demand accrues at the time of the loan.”);

Turner v. Benjamin, 43 N.W. 149, 150 (Wis. 1889) (“The law is well settled that a

promissory note payable on demand, whether with or without interest, is due

forthwith . . . .”). Therefore, the notes at issue here were due on August 25, 2006, when

Schroeder and her ex-husband signed them.




             Case 17-27289-gmh        Doc 85     Filed 09/30/19      Page 5 of 13
       Voss balks at this conclusion: “The due on demand provision does not change

the original payment schedule, and therefore §1322(c) should not apply.” ECF No. 78,

at 2. Voss is right that the “original payment schedule” on his claim ends after “the date

on which the final payment under the plan is due”. §1322(c)(2). But he ignores that,

under Wisconsin law, all of the payments on his claim were due when the loan was

made, even if they were scheduled for later dates. See, e.g., Due, Black’s Law Dictionary

(11th ed. 2019) (defining “due” to include both “[i]mmediately enforceable” and

“[o]wing or payable”). Thus, the last (and the first and every other) payment “on the

original payment schedule for [the] claim”—which is secured only by the debtor’s

principal residence—was “due before the date on which the final payment under the

plan is due”, and §1322(c)(2) applies.

       Subsection (c)(2) “permits a debtor to bifurcate an undersecured mortgage claim

on the debtor’s principal residence when the last payment on the original payment

schedule is due before the final payment under the Chapter 13 plan.” In re Tekavec,

476 B.R. 555, 556 (Bankr. E.D. Wis. 2012); see also Hurlburt v. Black, 925 F.3d 154, 161 (4th

Cir. 2019) (en banc) (“Section 1322(c)(2) is best read to authorize modification of

‘claim[s],’ not just ‘payment[s],’ and therefore that a Chapter 13 plan may bifurcate a

claim based on an undersecured homestead mortgage, the last payment for which is

due prior to a debtor’s final payment under a repayment plan, . . . and cram down the

unsecured component.” (alterations in original)). Consequently, § 1322(b)(2) does not

prohibit Schroeder from modifying Voss’s rights under her chapter 13 plan. See In re

Olmo-Claudio, No. 16-71740, 2017 WL 3835798, *4 (Bankr. E.D.N.Y. Aug. 30, 2017).

                                              B

       Voss also argues that Schroeder’s modification is impermissible under §1329:

“Debtor cannot modify a confirmed plan under § 1329 to change the status of a secured

claim to an unsecured claim.” ECF No. 76, at 9 (citing In re Adams, 264 B.R. 901, 906

(Bankr. N.D. Ill. 2001)). Voss mischaracterizes the modification, which does not



            Case 17-27289-gmh        Doc 85       Filed 09/30/19   Page 6 of 13
reclassify his claim from secured to unsecured, but simply changes the treatment of the

claim, as §1329 permits. See In re Toliver, 603 B.R. 420, 422–23 (Bankr. E.D. Wis. 2019).

       Section 1329(a)(1) authorizes a request to modify a confirmed chapter 13 plan to

“increase . . . the amount of the payments on claims of a particular class provided for by

the plan”. Schroeder’s confirmed plan provides for Voss’s secured claim. See In re

Boddy, No. 19-23004, 2019 WL 4014727, at *2 (Bankr. E.D. Wis. Aug. 26, 2019) (citing Rake

v. Wade, 508 U.S. 464, 473 (1993) (“The most natural reading of the phrase to ‘provid[e]

for by the plan’ is to ‘make a provision for’ or ‘stipulate to’ something in a plan.”

(alteration in original))). And the modification increases payments on that claim.

       What is more, as discussed above, the confirmed plan expressly provides that

Schroeder “will file a feasible plan to address the mortgage claim” if mediation fails.

ECF No. 8, at 5. This term, by which Schroeder and Voss are both bound, 11 U.S.C.

§1327(a), affords Schroeder the right (and imposes on her a duty) to modify the plan to

address Voss’s secured claim in a manner permitted by §§1322 & 1325 upon the

unsuccessful completion of mediation. And, as discussed above, treatment of that claim

under §1322(c)(2) is permissible here.

                                              II

       The parties dispute the extent to which Voss’s claim is a secured claim under

§506(a) and thus whether it must be paid in full through the plan, given §1325(a)(5),

absent Voss’s acceptance of the plan as modified. As discussed above, Voss filed a proof

of claim in October 2017 stating that the amount of his secured claim is $55,100 and an

amended proof of claim in January 2019 stating that the amount of his secured claim is

$175,000. Schroeder objects that Voss’s amendment comes too late.

                                              A

       Schroeder “requests that the Court disallow the secured portion of the Amended

Claim that exceeds the value of the secured portion of the Claim filed prior to plan

confirmation, . . . as required pursuant to Adair v. Sherman, 230 F.3d 890 (7th Cir. 2000).”



            Case 17-27289-gmh        Doc 85        Filed 09/30/19   Page 7 of 13
ECF No. 58, at 5. Adair, she argues, prohibits creditors from changing the value of

claims filed before plan confirmation after the court confirms the plan. ECF Nos. 77,

at 3, & 79, at 2 (“And, as the claim was filed on October 24, 2017, prior to plan

confirmation, Voss is bound by that value.”).

       Voss ignores Adair. He argues that any dispute over the extent to which his claim

is secured is irrelevant because §1322(b)(2)’s anti-modification clause requires the plan

to pay the entire claim, even if the amount of the claim exceeds the value of the

collateral. ECF No. 76, at 6–7. For the reasons discussed above, the court rejects that

premise. Voss continues:

           In the event the Court finds the valuation of the Residence relevant . . . ,
       this Court should follow the holdings in cases from the Eleventh Circuit
       and the Fourth Circuit and find that confirmation of a plan does not
       establish the valuation of collateral property unless specific notice is given
       to inform creditors that such valuation will occur at confirmation.

Id. at 7 (citing Piedmont Trust Bank v. Linkous (In re Linkous), 990 F.2d 160 (4th Cir. 1993);

Green Tree Acceptance, Inc. v. Calvert (In re Calvert), 907 F.2d 1069 (11th Cir. 1990)). Voss’s

implicit suggestion that this court eschew binding Seventh Circuit precedent in favor of

non-binding decisions from other circuits is not well taken.

       Adair, however, does not carry the day for Schroeder. The plaintiff in Adair had

filed a chapter 13 bankruptcy case, and the plan provided “that all allowed secured

claims would be paid in full”. 230 F.3d at 893. Before confirmation, a creditor filed proof

of a secured claim, listing the value of the collateral, a vehicle, as “an amount greater

than the car’s original purchase price.” Id. The debtor “did not object to the valuation of

the car prior to confirmation.” Id. After the chapter 13 case was dismissed, the debtor

filed a complaint under the Fair Debt Collection Practices Act, “seeking damages for

what he alleged was [the secured creditor’s] practice of overvaluing collateral in proofs

of claims filed with the bankruptcy court.” Id. “The district court held that [the] action

was barred because [the plaintiff] had failed to object to the valuation of the claim in the




             Case 17-27289-gmh        Doc 85    Filed 09/30/19      Page 8 of 13
bankruptcy court.” Id. at 892. The Seventh Circuit affirmed, concluding that “when a

proof of claim is filed prior to confirmation, and the debtor does not object prior to

confirmation, the debtor may not file a post-confirmation collateral action that calls into

question the proof of claim.” Id. at 894–95 (footnotes omitted).

       Adair, as the Seventh Circuit has since clarified, is a case about issue preclusion:

the debtor’s failure to challenge the creditor’s claim in the bankruptcy case precluded

the debtor from challenging that claim in a later case. See In re Hovis, 356 F.3d 820, 822

(7th Cir. 2004) (“Once the bankruptcy proceeding came to a conclusion, the accuracy of

the creditor’s claim was established.”). “But issue preclusion has no role within a

unitary, ongoing proceeding. Adair and similar decisions that arise from sequential suits

are irrelevant within one suit. What matter[s] within a single suit are the deadlines set

by statute and rule, plus the law of the case and judicial estoppel.” Id.

                                                B

       The Federal Rules of Bankruptcy Procedure govern the filing of proofs of claim,

see Fed. R. Bankr. P. 3002, 3003, 3004 & 3005, but no bankruptcy rule addresses

amended proofs of claim. 1 The Seventh Circuit has directed that “[t]he disposition of a

motion to amend a proof of claim falls within the sound discretion of the bankruptcy

court.” In re Stavriotis, 977 F.2d 1202, 1204 (7th Cir. 1992). In the closely related context

of a late amendment to a proof of claim in a case under chapter 11, the Seventh Circuit

observed:

          Leave to amend should be freely granted early in a case, but passing
       milestones in the litigation make amendment less appropriate. One
       milestone of particular significance in bankruptcy is the bar date. By then
       creditors must submit their proofs of claim. Once the claims are in, the




1Federal Rule of Civil Procedure 15, which governs amended pleadings, applies in adversary
proceedings, but not in contested matters, such as claim objections, unless specifically ordered
by the court after providing notice to the parties. See Fed. R. Bankr. P. 7015 & 9014(c).




             Case 17-27289-gmh         Doc 85       Filed 09/30/19    Page 9 of 13
       parties may concentrate on determining their validity and providing for
       payment. How they will proceed depends on who claims how much. . . .

          Confirmation of the plan of reorganization is a second milestone,
       equivalent to final judgment in ordinary civil litigation. Once that milestone
       has been reached, further changes should be allowed only for compelling
       reasons. . . .

Holstein v. Brill, 987 F.2d 1268, 1270 (7th Cir. 1993) (citations omitted) (emphasis added);

see also In re George, 426 B.R. 895, 899 (Bankr. M.D. Fla. 2010) (applying Holstein in a

chapter 13 case).

       Here, the deadline for filing proofs of claim has passed, and the court confirmed

the plan before Voss amended his proof of claim. The only reason Voss offers for his

late amendment is that he believes the value of the residence has increased since

confirmation because Schroeder used “certain inherited funds” to improve her

residence, “including the installation of a new roof and new siding”, and in December

2018 she received (and refused) a $155,000 offer to purchase the residence. ECF No. 76,

at 2. Voss does not suggest that the property value stated in his original proof of claim

was a mistake for which there is cause to allow a correction by way of an amended

proof of claim. He simply seeks to capture the value of improvements to the property

that Schroeder made after plan confirmation.

       That the value of Schroeder’s residence increased post-confirmation is not a

compelling reason to allow Voss to amend his proof of claim. Courts disagree about

when to value property securing a claim for purposes of chapter 13 plan confirmation:

Some “hold[] that the proper date of valuation . . . is the date of the filing of the

bankruptcy petition.” E.g., Marsh v. U.S. Dept. of Hous. & Urban Dev. (In re Marsh), 929

F. Supp. 2d 852, 854 (N.D. Ill. 2013). Others “find[] that . . . the appropriate timing for

the valuation is the date of confirmation.” E.g., In re Williams, 480 B.R. 813, 817 (Bankr.

E.D. Tenn. 2012); see also §1325(a)(5)(B)(ii) (suggesting that “each allowed secured claim

provided for by the plan” must be valued “as of the effective date of the plan”); 8 Collier



            Case 17-27289-gmh        Doc 85    Filed 09/30/19      Page 10 of 13
on Bankruptcy ¶1325.06[3][b][iv] (Richard Levin & Henry J. Sommer eds., 16th ed. 2019)

(collecting cases) (“Although not all courts are in agreement on this point, the collateral

should probably be valued as of the effective date of the plan”, which is “normally . . .

the date of the confirmation hearing.”). But neither view supports Voss’s request to

value Schroeder’s residence as of a year or more after confirmation (nor, for that matter,

would either view support a request as belated as Voss’s to value collateral as of the

petition or confirmation date based on post-confirmation developments). Indeed, such a

delayed valuation would arguably sanction an end run around §1329(a), which permits

requests to modify a confirmed chapter 13 plan by the debtor, the trustee, or the holder

of an allowed unsecured claim, but not by the holder of an allowed secured claim, to

increase the amount of payments on a class of claims.

       Voss also contends that he should be allowed to increase the value of his secured

claim because the confirmed plan did not provide him with any notice that the

treatment of his claim would depend on the value of the debtor’s homestead. ECF No.

76, at 7–8. The confirmed plan specifically provides that “all mortgage claims” will be

addressed through mediation and that if mediation fails, the “mortgage claim” will be

addressed by plan modification, if necessary, at a later date. See ECF No. 8, at 5. Voss’s

claim is the only “mortgage claim”—i.e., it’s the only allowed claim secured by a

mortgage on the debtor’s real property. Voss did not object to the plan’s treatment of

his claim and, thus, accepted the plan for purposes of §1325(a)(5)’s limitation on how

the plan can provide for allowed secured claims. See In re Foley, No. 18-29998, 2019 WL

3933616, *4–6 (Bankr. E.D. Wis. Aug. 19, 2019).

       Voss argues that “none of the Plan documents prior to confirmation provides . . .

any notice that Debtor intends to treat [his] claim other than [as] a fully-secured, first-

mortgage interest in the Debtor’s principal residence pursuant to [§]1322(b)(2).” ECF

No. 76, at 8. Presumably Voss means that he did not realize that Schroeder might

modify the plan to treat his secured claim as permitted by §1322(c)(2). The plan, though,



            Case 17-27289-gmh        Doc 85    Filed 09/30/19     Page 11 of 13
does not state that Schroeder will pay the full amount owed if mediation fails. It states

that, “[i]f the mediation is unsuccessful and there is no mortgage modification reached,”

Schroeder “will file a feasible plan to address the mortgage claim”, ECF No. 8, at 5—

that is, to address Voss’s secured claim as allowed when the court confirmed the plan.

Confirmed plans are binding on all creditors, §1327(a), even if the plan’s treatment of a

creditor’s claim is less than perfectly clear. See In re Harvey, 213 F.3d 318, 322–23 (7th

Cir. 2000). Voss should have “review[ed] the terms of [the] proposed plan and

object[ed] if the terms [were] unacceptable, vague, or ambiguous.” Id. at 322. His post-

confirmation protestations about the plan’s clarity come too late.

       Finally, Voss argues, “None of the documents filed prior to confirmation of the

Plan indicates that the valuation of the Residence will be determined by the Court at the

time of confirmation.” ECF No. 76, at 8. This is unsurprising: the court did not

determine the value of the residence at the time of confirmation because the parties did

not dispute its value until long after confirmation. Before confirmation, the parties were

in apparent agreement about the residence’s value, which both Voss’s original proof of

claim and Schroeder’s original schedule A/B list as $55,100. Claim No. 4-1, at 2; ECF No.

1, at 10. No matter. The issue here is not whether the court valued the residence at the

time of confirmation but what the amount of the allowed secured claim was as of the

confirmation date—the latest date as of which bankruptcy courts in chapter 13 cases

ordinarily determine the amount of secured claims.

       Voss does not dispute the amount of the allowed secured claim or the value of

the residence as of confirmation. Instead, he asks the court to allow him to increase the

amount of his allowed secured claim after confirmation because, he says, the value of

the property securing the claim has increased since confirmation due to events that

occurred post-confirmation. As discussed above, leave to amend a proof of claim after

confirmation of the plan should be allowed only for a compelling reason. Neither a




            Case 17-27289-gmh        Doc 85    Filed 09/30/19     Page 12 of 13
post-confirmation increase in the value of Schroeder’s residence nor Voss’s failure to

seek a determination of the property’s value before confirmation meet that standard.

                                             III

       ORDERED: Voss’s objection to Schroeder’s request to modify the confirmed

plan is overruled. Schroeder’s objection to Voss’s claim is sustained: Voss’s claim is

allowed in the total amount of $109,886.36, consisting of an allowed secured claim of

$55,100 and an allowed unsecured claim of $54,786.36.




            Case 17-27289-gmh       Doc 85    Filed 09/30/19    Page 13 of 13
